Citation Nr: 0113289	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to April 1980 
and from May 1980 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for a chronic 
headache disorder will be addressed in the remand portion of 
this decision.


FINDING OF FACT

The veteran does not have hearing loss disability, under VA 
standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.385 (20000. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, with regard to the issue of entitlement to 
service connection for bilateral hearing loss, the Board 
finds that the RO complied with the requirements of the 
statute. All relevant evidence identified by the veteran was 
obtained and considered.  In addition, the veteran was 
afforded VA ear and audiological examinations.  With regard 
to the adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical and audiological 
examinations, and rendered appropriate diagnoses. In 
addition, the ear examiner offered an opinion as to the 
relationship of the veteran's current high-frequency hearing 
loss to his active service.  For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim for service connection for bilateral 
hearing loss and the Board will proceed to consider the claim 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A). 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

At a VA audiological examination in March 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
       
10
15
LEFT
10
15
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

Comparison of the reported pure tone thresholds and speech 
recognition scores with the requirements of 38 C.F.R. § 3.385 
shows that the veteran currently does not have hearing loss 
disability, under VA standards, in either ear.  Therefore, 
even though a VA ear examiner in March 2000 found bilateral 
high-frequency hearing loss and offered an opinion that such 
hearing loss is related to noise exposure while the veteran 
was on active duty, service connection for bilateral hearing 
loss may not be granted at this time.  In the event that 
authorized testing in the future shows hearing loss 
disability under VA standards, the veteran may reopen his 
service connection claim at that time.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
 
ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board notes that the VCAA provides for VA to arrange for 
a medical examination and opinion in certain circumstances. 
In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

With regard to the veteran's claim of entitlement to service 
connection for a chronic headache disorder, the veteran has 
stated that he has had headaches since 1979, when he was on 
active duty.  At a VA general medical examination in March 
2000, diagnoses included ethmoid sinusitis (chronic frontal 
headaches) [although the Board notes that sinus X-rays were 
not performed at that time].  A current headache disorder is 
thus demonstrated.

The veteran's service medical records reveal that, although, 
at re-enlistment examinations in July 1983 and February 1991 
and at his retirement examination in December 1995, the 
veteran denied having had frequent or severe headaches, he 
was seen and treated several times while on active duty for 
complaints of headaches, either with or without other 
symptoms.

The Board finds that the VCAA requires that the veteran be 
permitted an opportunity to be examined by a physician who 
has reviewed his service medical records and who will be 
asked to offer an opinion on the questions of whether the 
veteran currently has a chronic headache disorder, and, if 
so, its likely etiology and time of onset, and this case will 
be remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be evaluated by a physician with 
appropriate expertise to determine 
whether he has a chronic headache 
disorder and, if so, its likely etiology 
and time of onset.  It is imperative that 
the examiner review the pertinent service 
medical records and postservice medical 
records in the claims file.  All 
indicated diagnostic studies should be 
performed.  The examiner should report 
his or her findings as to whether the 
veteran currently has a chronic headache 
disorder.  In the event that a chronic 
headache disorder is found, the examiner 
should offer an opinion on the question 
of whether it is more likely, less 
likely, or at least as likely as not (a 
50 percent or more likelihood) that the 
chronic headache disorder had its onset 
while the veteran served on active duty 
from May 1976 to April 1980 or from May 
1980 to June 1996.  A rationale for the 
opinion expressed should be provided.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



